Citation Nr: 1201357	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include a depressive disorder, and an adjustment disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having a depressive disorder, and an adjustment disorder to limitations related to multiple physical/medical conditions.  Thus, the claim of service connection for PTSD is recharacterized as two issues; an acquired psychiatric disability described as PTSD, and an acquired psychiatric disability other than PTSD, as stated on the title page of this decision.

The Veteran has indicated that he suffers from bilateral hearing loss.  The Board notes that he initially developed his claim only for direct service connection for bilateral hearing loss.  However, in a November 2008 VA Form 9-Appeal to the Board of Veterans Appeals, the Veteran alleged that his hearing loss may also be due to his treatment and medication by VA for hepatitis C.  Thus, the Veteran appears to have made of claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss as a result of Department of Veterans Affairs treatment.  This issue is referred to the RO for appropriate action.

The Veteran has indicated that he has suffered from ringing in the ears and tinnitus when being examined or treated for his bilateral hearing loss.  However, he has not developed a claim of entitlement so service connection for tinnitus.  The RO should determine if the Veteran wishes to purse a claim of entitlement so service connection for tinnitus and if so to assist him in developing his claim.

The claims for entitlement to service connection for hepatitis C, PTSD, and an acquired psychiatric disability, other than PTSD are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in the Seabees as a steel worker in a naval construction battalion during service.  

2.  Hearing loss of either ear is not shown either in service or for almost 39 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in May 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the May 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Here the Veteran was afforded a VA examination in December 2009.  This examination included a complete review of the claims file and service treatment records.  The examiner then offered a detailed medical opinion regarding the hearing loss disorder.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma while working as a steel worker in a Seabees unit in service.  

Service department records indicate that the Veteran's military occupational specialty during service was that of a steel worker in a Seabees construction battalion.   In this instance, the Board presumes that the Veteran sustained acoustic trauma in service as a result of serving as a steel worker.  However, there is no showing of hearing loss of either ear in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards and are represented by the figures shown in parentheses below.  

In the Veteran's enlistment audiological examination in September 1965 pure tone thresholds, in decibels, were as follows:

To convert to ISO (ANSI) units the following has been added as shown in parenthesis.
                             +15                 +10                +10                +10                 +5
HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
 0 (10)
0 (10)

 10 (15)

In the Veteran's September 1968 separation audiological examination a whisper test indicated normal hearing.  The Veteran did not undergo any audiological or hearing conservation examinations during service.  

An informal claim was received in April 2007 in the form of a written statement received by the RO noting that the Veteran was filing a claim for bilateral hearing loss.  He wrote that the hearing loss happened on "Friday morning 7 am lost 1/2 hearing and at 10 am all in left ear and 1/2 in right ear."  " I went to ER Sat, Tuesday and Friday.  Sent me to OTO and check it week later MRI."  

The Veteran received treatment through the VAMC with bilateral hearing aids.   

The Veteran was afforded a VA fee based examination in December 2009.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
35
40
55
50
LEFT
50
55
60
65
60

Average pure tone thresholds, in decibels (dB), were 45 dB, right and 60 dB, left.  The examiner noted an asymmetrical hearing loss greater than 20 db.  The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 94 percent in the right ear, and 72 percent in the left ear.  

The examiner noted that the Veteran reported that his hearing loss occurred suddenly in 2007.  He had difficulty with conversation and had hissing in both ears which was treated by the issuance of hearing aids.  During service he was exposed to noise as a steel worker and from firing weapons.  He used no hearing protection.  
After service he worked as a mechanic for one year.  He rode motorcycles, used personal watercraft, and other loud recreational equipment with no hearing protection.  The examination summarized noting that the Veteran had bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less than likely due to noise in service.  This opinion was based on the Veteran's reported date of onset of hearing loss of 2007.

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  The evidence of record indicates that the Veteran did not experience chronic symptoms of hearing loss during service.  His bilateral hearing was entirely normal throughout service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss during service.  The Board also finds that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.  

The Veteran initially claimed that his hearing loss occurred suddenly in April 2007, or almost 39 years after service separation.  The Veteran now essentially contends that his hearing loss began during service.  After weighing the lay and medical evidence of record, the Board finds that the Veteran's assertions of hearing loss in service and continuously since service are not credible. 

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history in April 2007 his bilateral hearing was essentially normal until he experienced a sudden loss of hearing bilaterally.  

The service separation examination report consisted of a whisper test, but did not reflect any hearing disorder.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Additionally, the Board notes that the post-service medical evidence does not reflect complaints or treatment related to hearing loss until April 2007, or almost 39 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and initial reported symptoms related to a sudden bilateral hearing loss in April 2007 (an almost 39-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board has weighed the Veteran's statements as to onset and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, medical findings at service separation, and the absence of complaints or treatment for decades after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation or manifestation of hearing loss to a compensable degree within one year of separation from service. 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.
 
The Veteran is certainly competent to testify as to symptoms such as hearing loss, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (certain disabilities are not conditions capable of lay diagnosis). The record contains no nexus opinions. 

The Board finds the December 2009 VA fee based audiologist's nexus opinion to be probative.  The audiologist based her opinion on an accurate history, noting no hearing loss during service and a sudden onset of hearing loss almost four decades after service.  The examiners then provided an opinion after a review of the Veteran's records and a thorough examination of the Veteran's ears. 

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss did not begin during service, did not manifest to a compensable degree within one year of service, and was not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran has not been afforded a VA examination in relation to his claim for hepatitis C.  The Veteran asserts that he contracted hepatitis C as a result of an airgun inoculation during basic training in service. The Board notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with airgun injectors." VBA Fast Letter 04-13 (June 2004).  The Board notes that the Veteran has denied any other risk factors including cocaine use, IV drug use, and unprotected sexual encounters.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Therefore, as it is "biologically plausible" that hepatitis C may be transmitted through the use of jet injectors, the Board finds a VA examination is necessary to determine the etiology of the Veteran's hepatitis C. 

The records reflects that in September 2006 the Veteran submitted a VA Form 21-0781, Statement in Support of a Claim for Service Connection for PTSD.  The Veteran contended that while in Vietnam (he could not state a specific date) he was asleep when another soldier on guard duty started yelling.  He woke up and was told that a Vietnamese threw a hand grenade in the bunker.  It was on the floor and the other soldier got it, and said, the pin was still in it barely.  He told the Veteran to get out and he threw the grenade out the front window and it exploded.  There were no injuries from the exploding grenade.  The Veteran was very shaken up by the incident.  It was investigated.  He discovered later that the other soldier made up the story to get out of service.

Treating psychiatric clinicians from the Puget Sound VAMC have diagnosed PTSD, depression, and an adjustment disorder. 

The Veteran has claimed that his PTSD was the result of the grenade incident described above.  To date, VA has not acknowledged the occurrence of the reported incident, or non-combat stressor claimed, but further efforts to verify its existence is in order. 

An August 2007 formal finding of a lack of information to corroborate the stressor noted that the information to corroborate the stressful event as described was insufficient to send to the US Army JSRRC.  In a subsequent request to JSRRC dated July 2008 it was noted that the Veteran believed the incident occurred between February and March 1968.  He had been assigned to MCB 53/ Seabees stationed in Danang, Vietnam at the time of the incident.  There were no injuries at the time.  A response from JSRRC did not mention the alleged grenade incident.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing required in-service stressors.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

Review of the record indicates that this matter has not been developed according to VA law or policy where the alleged stressor is a personal or sexual assault.  A PTSD claim that is based upon personal assault involves different considerations. 38 C.F.R. § 3.304(f) (3).  In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United States Court of Appeals for Veterans Claims recognized that it had at one point held "an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor[.]" The latter statement, however, had been made in the "context of discussing PTSD diagnoses other than those arising from personal assault." Id.   As to personal-assault cases, the Court noted that VA had provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis." Id.   

The Board specifically notes that if a PTSD claim is based on a claimed in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually- transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3) . 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  In this instance, compliance with the various regulatory requirements and the Manual provisions pertaining to personal assault, including sexual trauma, was not effectuated by the RO.  Remand is required to effectuate these actions. 

In consideration of the foregoing, the Board notes that the agency of original jurisdiction has not to date been afforded the opportunity to adjudicate this matter under the recently finalized regulatory change, and remand is required to permit the AMC/RO to consider its impact. 
 
In addition, the Veteran should be afforded a VA psychiatric examination in an effort to permit a qualified VA medical professional to evaluate the record in an attempt to verify the Veteran's account of the in-service prank grenade attack.  38 C.F.R. § 3.304(f) (3).  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability other than PTSD; and, as to entitlement to service connection for compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss.    

2.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for PTSD, as a result of personal assault during military service.  This letter should advise the Veteran of the evidence necessary to substantiate his claim, specifically a claim of PTSD based upon sexual and personal assault.  The notice should advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressors in accordance with 38 C.F.R. § 3.304(f)(5) . 

Examples of such evidence include, but are not limited to: statements from fellow servicemen; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005). 

The Veteran should likewise be afforded an opportunity to provide any additional information regarding the who, what, when, where, and how as to the alleged harassment, retaliation, and intimidation leading to the in-service personal assault and resulting in his claimed PTSD. 

Also, request that he provide clarifying details regarding any missing service treatment or personnel records, including but not limited to requests for transfer or leave following military sexual trauma.

3.  Obtain morning reports from the appropriate source for all periods in which the Veteran has previously indicated he was subject to an in-service stressor leading to PTSD onset. 

4.  Undertake those actions necessary to verify the claimed stressor leading to the onset of the Veteran's PTSD.  Such verification efforts should include contact with the JSRRC and any other appropriate source, to include the National Personnel Records Center, National Archives and Records Administration, and the applicable service department. 

5.  Request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for hepatitis C, and any acquired psychiatric disorders to include PTSD, depression, and an adjustment disorder, etc, from July 2008.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

6.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his hepatitis C.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all risk factors to include IV drug use, intranasal cocaine use, dangerous sexual contact, and airgun inoculation, and then clearly address the following: 

As to his current hepatitis C, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service, including to any air gun inoculation.  The examiner should discuss the Veteran's reported history of risk factors since service separation when providing the opinion. 

A complete rationale should be given for any opinion provided. 

7.  The Veteran should be afforded a VA examination in order to ascertain whether any current acquired psychiatric disorder originated in service or as a result thereof.  The Veteran's claims folder in its entirety should be provided to the VA examiner for review and the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. All pertinent diagnoses should be detailed.  The examiner is instructed that all stressors related to fear of hostile military or terrorist activity that are consistent with the conditions of the Veteran's service should be treated as verified.

The examiner should then offer an opinion addressing the following questions, offering a rationale for each opinion offered:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b) Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c) Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor, to include reported engagement in combat, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor? The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity? 

(d) Considering the entire record, including that evidence following the reported in-service personal assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty, to include the February or March 1968 grenade incident by a fellow soldier?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters. More likely and as likely support the claim; less likely weighs against the claim.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

9.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hepatitis C, an acquired psychiatric disorder other than PTSD or PTSD may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim. See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


